Case 12-27488        Doc 5412     Filed 12/26/18 Entered 12/26/18 09:46:33           Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


___________________________________
                                    )
In re:                              )                Chapter 7
                                    )
                                    )                Case No. 12-27488
PEREGRINE FINANCIAL GROUP, INC., )
                                    )                Hon. Judge Carol A. Doyle
                                    )
                  Debtor.           )
___________________________________ )


                U.S. COMMODITY FUTURES TRADING COMMISSION’S
                       NOTICE OF LAPSE IN APPROPRIATIONS

         Undersigned counsel respectfully files this Notice because the Commodity Futures

Trading Commission has intervened in this case under 11 U.S.C. § 762(b). As the Court is

aware, funding for the federal government expired at the end of December 21, 2018, and

Congress did not enact a budget for this fiscal year or pass a continuing resolution. Non-

essential government employees from many federal agencies, including undersigned counsel, are

now on furlough status and prohibited by law from performing actions related to their

employment. See 31 U.S.C. § 1341 (“Anti-Deficiency Act”). Accordingly, the Commodity

Futures Trading Commission hereby notifies the Court that, in the event the Court should require

any action by the Commission, the undersigned will respond as soon as practicable after the

conclusion of any shutdown. We regret any inconvenience this may cause. In the event the

Court needs to communicate with counsel for the CFTC in case of emergency, the following

counsel will be available during the government shutdown: Daniel J. Davis, Esq., General
Case 12-27488        Doc 5412      Filed 12/26/18 Entered 12/26/18 09:46:33               Desc Main
                                    Document     Page 2 of 2


Counsel, U.S. Commodity Futures Trading Commission, 1155 21st Street NW, Washington, DC

20581, ddavis@cftc.gov, (202) 374-5119 – mobile; or (202) 418-5649 – office.

Dated: December 26, 2018                              Respectfully submitted,

                                                      UNITED STATES COMMODITY
                                                      FUTURES TRADING COMMISSION

                                              By:     /s/ Anne W. Stukes              .
                                                      Pro Hac Vice
                                                      D.C. Bar No. 469446

                                                      Anne W. Stukes
                                                      Office of General Counsel
                                                      U.S. Commodity Futures Trading
                                                        Commission
                                                      Three Lafayette Centre
                                                      1155 21st Street, N.W.
                                                      Washington, D.C. 20581


                                 CERTIFICATE OF SERVICE

I hereby certify that on December 26, 2018, I caused to be served a true copy of the foregoing
Notice of Lapse in Appropriations on all parties registered to receive email notice/service for this
case by the court’s CM/ECF system.


                                                      /s/ Anne W. Stukes              .




                                                 2
